Citation Nr: 0524899	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  94-21 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
service-connected left knee disability from February 1, 2002.

2.  Entitlement to a rating in excess of 30 percent for a 
service-connected right knee disability from Feburary 1, 
2003.  

3.  Entitlement to a rating in excess of 10 percent for 
arthritis of both knees from July 1, 1997, to July 12, 1998.

4.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the left knee from July 13, 1998, to December 
13, 2000.

5.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the right knee from July 13, 1998, to December 
12, 2002.    

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1984 to July 
1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
from various rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

This case has an extensive procedural history.  The veteran 
sought compensation for a right knee disability upon 
separation from service, and a January 1987 rating decision 
granted service connection with a 10 percent rating.  In 
October 1991, the veteran filed claim for an increased rating 
concerning the right knee, and a December 1991 rating 
decision continued the 10 percent disability evaluation.  The 
veteran disagreed, and perfected an appeal via an August 1992 
VA Form 9.

Upon additional medical evidence added to the claims file, 
the RO issued confirmed rating decisions in October 1992, and 
August 1993.  With the appeal pending concerning the right 
knee, the veteran filed an October 1993 claim of secondary 
service connection concerning the left knee.  A January 1994 
rating decision granted the latter claim, and assigned a 10 
percent rating from July 8, 1993.  In February 1994, the 
veteran effectively disagreed with the disability evaluation, 
and for the purposes of this decision, perfected an appeal.  

Due to arthroscopic surgery of the left knee, a November 1994 
rating decision granted a temporary total rating based on 
required convalescence from June 16, 1994, until August 1, 
1994.  Then, the veteran filed an August 1995 application for 
increased compensation based on unemployability, and an 
October 1995 rating decision denied the claim.  The veteran 
perfected an appeal of that matter.

When the veteran's case reached the Board, three issues were 
considered on appeal:  Entitlement to a rating in excess of 
10 percent for service-connected right knee disability; 
entitlement to a rating in excess of 10 percent for service-
connected left knee disorder; and entitlement to TDIU.  In a 
May 1996 decision, the Board remanded the matter for a VA 
examination.  

Upon the case being returned to Board again for an appellate 
decision, review indicated that another remand was necessary.  
Particularly, an April 1997 Board decision directed that a 
subsequent VA examination be conducted in accordance with 
DeLuca v. Brown, 8 Vet. App. 202 (1995), that the veteran's 
vocational rehabilitation file be added to the record, and 
that the VA examiner offer an opinion concerning the 
veteran's employability in relation to service-connected 
disabilities.

While in remand status, an October 3, 1997, rating decision 
granted increased ratings of 20 percent for right and left 
knee disabilities, both effective July 16, 1997.  Then, an 
October 23, 1997, rating decision granted an increased rating 
of 20 percent for the service-connected right knee 
disability, effective December 1, 1991, and an increased 
rating of 20 percent for the service-connected left knee, 
effective July 8, 1993.  The rating decision also granted 
service connection for arthritis of the knees with a 10 
percent disability evaluation, effective July 1, 1997.  

When the case returned to the Board, further review revealed 
that a previous directive had not been fulfilled, namely that 
the RO should have considered the veteran's vocational 
rehabilitation evidence in relation to the claim for TDIU.  
As such, the Board issued an April 1999 remand, and also 
instructed the RO to evaluate the claims of entitlement for 
increased ratings in light of the VA General Counsel opinion 
that had held arthritis and instability may be given 
separating disability evaluations.

While in remand status, a September 1999 rating decision 
determined that a separate evaluation for arthritis of the 
knees should not have been established (in the October 1997 
rating decision), and continued the 20 percent disability 
ratings for the right and left knees.  The RO sent the 
veteran a letter stating that it sought to sever service 
connection for arthritis of the knees, and the veteran 
replied that he disagreed with such a decision.  

Thereafter, a March 2000 rating decision clarified the 
arthritis matter:  A single 10 percent evaluation for both 
knees was maintained from July 1, 1997, to July 13, 1998, and 
from July 13, 1998, separate evaluations of 10 percent for 
arthritis for each knee was established.  The RO continued 
the 20 percent rating as per Diagnostic Code 5257 for the 
right knee (from December 1, 1991), and likewise for the left 
knee (from August 1, 1994).  

In October 2000, the Board remanded the case again for 
evidentiary development, and a February 2001 rating decision 
granted a 100 percent rating from December 13, 2000, until 
February 1, 2002, under Diagnostic Code 5055.  The RO granted 
an increased rating of 30 percent for the service-connected 
left knee disability from February 1, 2002.  An April 2002 
rating granted a similar benefit for the right knee-a 100 
percent rating from December 12, 2001, under Diagnostic Code 
5055,  and an increased rating of 30 percent as of February 
2, 2003.  Also, the RO determined that compensation 
concerning arthritis for the right knee ended December 12, 
2002 (the date of surgical procedure), and for the left knee 
on December 13, 2000 (the date of a total knee replacement).  

An August 2003 Board decision decided several issues.  First, 
the Board granted an increased rating of 30 percent 
concerning the left knee from July 8, 1993, through December 
12, 2000, and an increased rating of 30 percent concerning 
the right knee from December 1, 1991, through December 11, 
2001.  The Board remanded the remaining issues on appeal.  

A June 2004 rating decision granted a rating of 100 percent 
from May 4, 2004, to August 1, 2004, for a period of 
convalescence due to revision of a right total knee 
replacement.  A March 2005 rating decision granted service 
connection for left hip osteoarthritis with a 10 percent 
rating.  


FINDINGS OF FACT

1.  From February 1, 2002, the veteran's left knee had range 
of motion 0-110 degrees, and did not have severely painful 
motion.

2.  From February 1, 2003, the veteran's right knee 
disability manifested with chronic residuals and significant 
pain and limitation of motion.

3.  For the period July 1, 1997, to July 12, 1998, the 
veteran's left and right knee had compensable limitation of 
motion considering painful movement.

4.  For the period July 13, 1998, to December 13, 2000, the 
veteran's left knee had range of motion within normal limits.

5.  For the period July 13, 1998, to December 12, 2002, the 
veteran's right knee generally had range of motion 0-120 
degrees, and 5-100 degrees, with some pain.

6.  Due to the service-connected disabilities, the veteran is 
not unable to secure and follow a substantially gainful 
occupation.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent from 
February 1, 2002, for a left knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.20, 4.71a, Diagnostic Code 5055 (2004).

2.  The criteria for a 60 percent rating from February 1, 
2003, for right knee disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.20, 
4.71a, Diagnostic Code 5055 (2004).

3.  The criteria for separate 10 percent evaluations for 
arthritis of each knee from July 1, 1997, to July 12, 1998, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.20, 4.71a, Diagnostic Codes 5003, 5260 
(2004).

4.  The criteria for a rating in excess of 10 percent for 
arthritis of the left knee from July 13, 1998, to December 
13, 2000, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.20, 4.71a, Diagnostic Codes 
5003, 5260 (2004).

5.  Entitlement to a rating in excess of 10 percent for 
arthritis of the right knee from July 13, 1998, to December 
12, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.20, 4.71a, Diagnostic Codes 
5003, 5260 (2004).

6.  A total rating based on individual employability due to 
service-connected disability is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004), must be considered.  

The record contains May 2002 and January 2004 letters 
informing the veteran of which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  The January 2004 letter 
told the veteran of information and evidence needed to 
substantiate and complete the claims for increased ratings, 
including due to individual unemployability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In a 
case, however, where a claim was pending before VCAA 
enactment, the Court "specifically recognizes where . . . 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a) / § 3.159(b)(1) 
because an initial AOJ adjudication had already occurred."  
Id. at 120.  The Court held that in such a circumstance the 
veteran still retained the right to VCAA content-complying 
notice and proper subsequent VA process.  In this case, the 
veteran filed claims pre-VCAA.  As such, the RO supplied the 
veteran with subsequent notification via the letters referred 
to above.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(holding that any timing error can be cured when VA employs 
proper subsequent process).  Moreover, the veteran was 
generally advised to submit any additional evidence that 
pertained to the matter, including via the various other VA 
determinations, like statements of the case, and supplemental 
statements of the case.  Pelegrini, 18 Vet. App. at 121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  As 
detailed below, the RO provided numerous VA medical 
examinations.  The record also contains treatment reports 
from the Charleston VA Medical Center (VAMC) during the 
appeal period.  After receiving the comprehensive January 
2004 VCAA notice letter, which detailed the remaining issues 
on appeal, including the various relevant dates, the veteran 
submitted several lay statements describing symptoms.  The RO 
obtained subsequent records from the Charleston VAMC dated 
May 2004 to July 2004, and a February 2005 VA examination 
report.  Otherwise, neither the veteran nor his 
representative indicated that there were other outstanding 
and relevant records.  As such, VA fulfilled its duties to 
the veteran to the extent possible given the particular 
circumstances of this case.  

General Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2003).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2003).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2003).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2003).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  At the time of an initial award, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The standardized range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II.  Evaluations for limitation of flexion of a knee 
are assigned as follows:  Flexion limited to 60 degrees is 
0 percent, flexion limited to 45 degrees is 10 percent, 
flexion limited to 30 degrees is 20 percent, and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Evaluations for limitation of extension of the knee are 
assigned as follows:  Extension limited to 10 degrees is 10 
percent, extension limited to 15 degrees is 20 percent, 
extension limited to 20 degrees is 30 percent, extension 
limited to 30 degrees is 40 percent, and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

It is noted that degenerative arthritis established by X-ray 
evidence will also be rated on the basis of limitation of 
motion under the proper diagnostic codes for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2003).  Only when the limitation of motion of the 
specific joint is noncompesable under the appropriate 
diagnostic code a rating of 10 percent is applicable for each 
such major joint or group of minor joints affected by 
limitation of motion.
 
Under Diagnostic Code 5257, pertaining to "other impairment 
of the knee," a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  

The veteran may be rated separately under codes that address 
limitation of motion (like DC's 5003, 5260, and 5261) and DC 
5257 because the latter code does not take limitation of 
motion into account.  See Esteban v. Brown, 6 Vet. App. 259, 
261 (1994); VAOPGCPREC 9-98.

Entitlement to a rating in excess of 10 percent for arthritis 
of both knees from July 1, 1997, to July 12, 1998

In terms of this issue, the veteran apparently seeks separate 
10 percent evaluations for each knee, as opposed to a single 
10 percent evaluation for both knees, for this time period.  
A March 2000 rating decision articulated that employing the 
General Counsel opinion to generate the preceding 10 percent 
additional rating for arthritis had been erroneous.  
Particularly, the RO found that the veteran's knees had not, 
in fact, shown instability during this relevant time period, 
and thus, employing the opinion had not been in order.  
(VAOPGCPREC 9-98 subsumed VAOPGCPREC 23-97, and the RO had 
referred to the latter opinion.)  

However:  The Board's August 2003 decision, when it granted a 
30 percent rating for the veteran's left knee disability from 
July 8, 1993, to December 12, 2000, and a 30 percent rating 
for the veteran's right knee from December 1, 1991, to 
December 11, 2001, ultimately relied upon Diagnostic Code 
5257.  A July 1997 VA examination found range of motion of 
the right knee +5 to 135 degrees, and left knee 0-135 
degrees.  The examiner noted pain with compression of the 
patella and flexion of the knees bilaterally.  In relation to 
Diagnostic Codes concerning limitation of motion, the 
veteran's right knee, including pain on flexion, reflects a 
10 percent evaluation.  Similarly, the veteran's left knee, 
including pain on flexion, reflects a 10 percent evaluation.

Thus, the veteran is entitled to separate 10 percent 
disability evaluations for each knee for arthritis from July 
1, 1997, to July 12, 1998.  

Entitlement to an evaluation in excess of 10 percent for 
arthritis of the left knee from July 13, 1998, to December 
13, 2000; entitlement to an evaluation in excess of 10 
percent for arthritis of the right knee from July 13, 1998, 
to December 12, 2002

It is noted that a March 2000 rating decision acknowledged 
the propriety of assigning a separate rating for 
manifestations of arthritis, as of July 13, 1998, because x-
ray evidence as of July 13, 1998, had found medial 
subluxation (as well as osteoarthritis).  It should also be 
noted that VAOPGCPREC 9-98 authorizes separate evaluations 
for musculoskeletal disability rated under a specific 
Diagnostic Code that do not involve limitation of motion 
(like, DC 5257), and another Diagnostic Code based on 
limitation of motion (like DC 5260 and 5261), without 
arthritis.  

In terms of arthritis, the General Counsel opinion held that 
if a knee disability is rated under DC 5257, a separate 
rating for arthritis based on x-ray findings and limitation 
of motion is appropriate when the knee has limitation of 
motion under DC 5260 and 5261.  Notably, limitation of motion 
of an arthritic knee need not be compensable, but must at 
least meet the criteria for a zero-percent rating.  

Moreover, the General Counsel opinion instructed that when a 
veteran is rated under, for example, DC 5257, and x-ray 
evidence establishes the presence of arthritis, the separate 
rating that should be considered under DC 5003 (i.e., 
limitation of motion) should take into account sections 4.40, 
4.45, and 4.59.  Thus, even if the claimant technically had 
full range of motion but the motion was inhibited by pain, a 
compensable rating for arthritis is available under DC 5003.  
Absent x-ray findings of arthritis, limitation of motion 
should be considered under DC 5260 and 5261, and the 
veteran's painful motion may add to the actual limitation of 
motion so as to warrant a rating under DC 5260 and 5261.  

Thus, the analysis of this subsection will consider whether 
the veteran is entitled to a separate evaluation under the 
preceding General Counsel opinion, with or without arthritis, 
as well as VAOPGCPREC 9-2004 (concerning limitation of motion 
for flexion and extension) for the relevant time period.

A July 1998 radiology report from the Charleston VAMC found 
that osteoarthritis of the veteran's bilateral knees had not 
significantly changed from the prior examination.  A July 
1998 Abbreviated Surgical History and Physical Examination 
noted a preoperative diagnosis of bilateral degenerative 
joint disease, and the scheduled procedure of left knee 
arthroscopy for loose body removal.  The left knee had 0-120 
degrees range of motion, minimal discomfort, positive 
crepitus, and painful especially over the lateral aspect.  
The right knee had 0 to 120 degrees range of motion, positive 
crepitus, and painful over the lateral aspect.  On July 29, 
the veteran underwent a left knee arthroscopy with open 
excision of mass.  Thereafter, the veteran's left knee had 
range of motion 5-100 degrees, and moderate effusion.  The 
veteran missed a follow-up appointment on August 12.  

An VA outpatient note from November 1998 recorded the 
veteran's complained that his left knee was not really any 
better.  A progress note found left knee range of motion 0-
110 degrees, and that the veteran was doing well to be re-
checked in one year.  

An August 1999 VA examination found that active range of 
motion of the veteran's knees bilaterally was 0 to 140 
degrees, noted as normal.  The assessment was clinically the 
veteran had pain in the knees, with the only focal findings 
being some pain on palpation of the lateral compartment of 
the left knee.  A November 1999 radiology report from the 
Charleston VAMC found bilateral osteoarthritis and genu varus 
of the knees, worse on the right knee. 

A September 1999 VA nursing staff note found range of motion 
0 to 110 degrees with marked crepitus, and diagnosed the 
veteran as having bilateral knee degenerative joint disease.  
The veteran was to be scheduled for x-rays.  A December 1999 
progress note found right knee range of motion 5-100 degrees, 
painful, no effusion, and left knee 0-100 degrees, less pain.  
In January 2000, the veteran did not show for an appointment.  

As noted above, an October 2000 Board remand instructed that 
factors of functional loss due to pain be considered in a VA 
examination report.  VA treatment records from the Charleston 
VAMC contain a December 11, 2000, radiology report that found 
the veteran's bilateral knees demonstrated prominent changes 
of osteoarthritis.  The right knee had changes of 
osteonecrosis of the medial femoral condyle, and there was 
possible loose body in a Baker's cyst.  The left knee had 
joint effusion.  A December 13 outpatient note indicated that 
the veteran's left knee had become very painful, and that an 
x-ray showed bilateral degenerative joint disease of the 
knees.  The veteran was admitted and taken to the operating 
room for a left total knee arthroplasty.  

The RO granted a 100 percent disability evaluation (in a 
February 2001 rating decision) effective December 13, 2000, 
to February 1, 2002, which encompassed thirteen months 
following prosthetic replacement of the knee joint.  Thus, 
any evidence in the record concerning the veteran's left knee 
is not relevant until February 2002, when the disability 
rating returned to 30 percent.  The evidence recited next 
will primarily concern the right knee.    

A September 2001 VA examination report indicated that the 
veteran reported intermittent pain, stiffness, and swelling 
of the right knee, which he reported occurred between four to 
five times a month.  The veteran had early fatigability of 
the right quadriceps muscle and had occasional buckling and 
locking of the right knee.  A physical examination found 
right knee flexion 130, extension to 0.  The diagnoses were 
status post left total knee arthroplasty for osteoarthritis, 
stable, and chronic right knee pain.  

A December 2001 VA treatment record indicated that the 
veteran reported a long history of worsening right knee pain, 
and he had undergone a December 12 right total knee 
arthroscopy.  Upon discharge on December 18, the veteran was 
instructed to follow-up with orthopedic specialty in four 
weeks.  

The RO granted a 100 percent evaluation (in an April 2002 
rating decision) for status post right knee arthroplasty, 
effective December 12, 2001, to February 1, 2003, reflecting 
the thirteen months following prosthetic replacement of the 
knee joint.  

	Left knee

The various range of motion recordation noted above, for the 
relevant time period, do not indicate that the veteran is 
entitled to a rating in excess of 10 percent as per 
VAOPGCPREC 9-98.  Notably, the veteran's flexion did not 
approach a limitation of 60 degrees, even considering pain on 
motion, or 45 degrees, or 30 degrees for a 20 percent rating.  
Rather, the currently assigned separate 10 percent rating 
anticipates that given findings of arthritis, the veteran had 
at least compensable limitation of motion based upon pain and 
functional loss.

Though the veteran's left knee had range of motion of 5-100 
degrees in 1998, indicating a limitation of extension, any 
limitation appeared to be acute.  All other measurements 
indicated normal extension, and in fact, the veteran appeared 
to mostly struggle with painful flexion prior to surgery.  As 
such, the veteran is not entitled to a separate rating for 
limitation of motion in terms of extension.  

	Right knee

The various range of motion recordation noted above, for the 
relevant time period, do not indicate that the veteran is 
entitled to a rating in excess of 10 percent as per 
VAOPGCPREC 9-98.  In terms of limitation of motion, the 
veteran's right knee did not approach the degrees of 
limitation of flexion (limited to 30 degrees) or extension 
(limited to 15 degrees), even considering pain and functional 
loss due to various symptoms, for a 20 percent rating.  Also, 
extension was not limited to 10 degrees for an additional 
separate rating of 10 percent. 

Rather, the currently assigned separate 10 percent rating 
anticipates that given findings of arthritis, the veteran had 
at least compensable limitation of motion based upon pain and 
functional loss.

Entitlement to a rating in excess of 30 percent for a 
service-connected left knee disability from February 1, 2002; 
entitlement to a rating in excess of 30 percent for a 
service-connected right knee disability from Feburary 1, 2003 

The veteran underwent a VA examination in March 2003.  The 
veteran reported that he was unable to bend his right knee, 
and he had pain every day-though not all day.  The veteran 
did not take medications, and he used a cane intermittently.  
The veteran was unable to kneel, stand more than 10 minutes, 
run, or walk more than 10 minutes.  Physical examination 
found that the veteran's right knee had extension to 10 
degrees, and flexion to 40 degrees.  The veteran had no 
instability, warmth, or obvious effusion.  

In April 2004, the RO received a statement from the veteran 
that he was to undergo a procedure to remove scar tissue that 
had caused immobility.  A May 2004 Charleston VAMC report 
indicated that the veteran had revision of the right knee 
replacement with release of scar tissue.  A preoperative 
report found a stable knee.  

The veteran underwent an August 2004 VA examination where he 
stated that the left knee was almost asymptomatic, with 
complaints only of infrequent minor pain and odd grinding 
sound.  The right knee was painful most of the time, worsened 
by prolonged sitting, long driving, or lengthy walks.  The 
examiner noted that the veteran walked in the hospital 
hallway with a normal gait, and no apparent pain.  The 
veteran stated that he had medical follow-up for the right 
knee scheduled in September, with potential plans for freeing 
up the stiff joint under anesthesia.  The veteran stated that 
he did not have flare-ups, and no instability.  The veteran 
was not on medications, and did not use a cane, crutches, or 
walker.  

A physical examination revealed that the veteran's left knee 
was stable, without redness, swelling, or deformity, with 
motion from 0 to 110 degrees of flexion.  The veteran had 
pain only at the extreme of flexion if he stressed it at that 
point.  On the right, the knee had anterior swelling.  The 
joint was stable, and had motion from 0 to 75 degrees of 
flexion, with pain on achieving 0 degrees, and on achieving 
75 degrees of flexion.  There was no pain doing movement 
itself.  Diagnostic testing, x-rays from June 2004, showed 
postoperative changes with anatomic alignment of hardware.  
An x-ray from January 2004 showed no evidence of loosening or 
infection of the knee arthroplasties.  The veteran was 
diagnosed as having status post bilateral arthroplasty of the 
knees with lingering range of motion deficit on the right 
side, still under active medical care, which was likely to 
improve with continued medical and/or physical therapy 
attention.  

A December 2004 VA treatment record indicated that the 
veteran's knee was still giving him some problems.  The 
veteran underwent a VA examination in February 2005 and 
reported that his right knee had pain all day, every day.  It 
swelled and locked, but did not buckle.  The veteran stated 
that his knee popped and did grind.  The veteran did not wear 
a brace, use a cane or crutches, and did not take medication.  
The veteran was unable to walk for more than 15 minutes.  He 
was unable to run, jump, or kneel.  The veteran reported that 
his knee flared with wet and cold weather, during which time 
he could do only minimal ambulation.  

The veteran reported that his left knee had a recent onset of 
pain in July 2004.  He had pain in the left knee, all day, 
everyday.  The knee did not swell, lock, buckle, or pop.  The 
veteran reported that the left knee did grind.  The veteran 
did not use a brace, cane, crutches, or medication.  The 
veteran had no flares of the left knee.  

Physical examination of the right knee showed some anterior 
instability, and he had some warmth on the lateral surface of 
the knee.  There was no tenderness.  The veteran had 
significant crepitus with tendon popping on the range of 
motion testing.  The veteran had extension to 0 with no pain, 
and flexion to 45 degrees with discomfort.  There was no 
diminution with repetitive testing.  Assessment of the left 
knee showed some anterior instability, but warmth.  The 
veteran did not have tenderness to palpation.  He had 
extension to 0 and flexion to 110 degrees.  There was no 
diminution with repetitive testing.  The examiner noted that 
there was no pain on range of motion testing.  The veteran 
had 5/5 motor strength in all planes throughout both knees.  

An x-ray showed two component total knee arthroplasty of the 
left knee and three component total knee arthroplasty of the 
right knee without evidence of any loosening or infection.  
The right knee had joint effusion.  The veteran was diagnosed 
as having right knee total arthroplasty status post revision 
in May 2004 with significant decreased range of motion and 
pain, and left knee status post total knee arthroplasty in 
December 2000 with now an eight-month history of pain as 
likely as not secondary to abnormal weight bearing to the 
right knee.  

	Specific Criteria

The veteran's right and left knee disabilities are currently 
rated as 30 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5055 (prosthetic replacement of the knee 
joint) (2004).  Under this DC, 30 percent is the minimum 
rating.  Chronic residuals, consisting of severely painful 
motion or weakness in the affected extremity, are rated at 60 
percent.  Intermediate degrees of residual weakness, pain, or 
limitation of motion are rated by analogy to Diagnostic Codes 
5256, 5261, or 5262.

	Right knee

It is evident from the most recent VA examination report that 
the veteran's right knee continues to have significant 
problems.  The tendon popping and manifest creptius on motion 
testing, along with limitation of flexion to 45 degrees with 
pain, indicates that the veteran has chronic residuals under 
DC 5055 for a 60 percent rating.  Notably, the next highest 
rating of 100 percent under DC 5055 is only for the year 
following implantation of prosthesis.

	Left knee

The veteran is not entitled to a rating in excess of 30 
percent under DC 5055.  Particularly, the veteran's left knee 
has range of motion of 0 to 110, without pain.  Despite the 
notation concerning crepitus and tendon popping, the 
veteran's left knee disability does not appear to be of the 
same degree of severity as the right knee, as reflected in 
the 2005 VA examiner's diagnosis.  Moreover, by analogy, the 
veteran does not qualify for a rating in excess of 30 percent 
under DC 5256 for ankylosis of the knee, nor DC 5260 (because 
the maximum rating is 30 percent for limitation of flexion), 
nor DC 5261 (because the veteran's left knee does not come 
close to approaching limitation of extension to 30 degrees, 
even considering pain).  

As such, the currently assigned 30 percent rating is 
appropriate at this time.  

TDIU

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  Total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that if 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  For the above purpose of one 60 percent disability, 
or one 40 percent disability in combination, disabilities 
affecting a single body system, e.g., orthopedic, digestive, 
respiratory, cardiovascular-renal, and neuropsychiatric, will 
be considered as one disability.

The veteran's employability situation is detailed throughout 
the claims file.  In October 1993, the veteran testified at a 
local RO hearing that he was doing telemarketing because his 
doctors apparently recommended a desk job.  The record 
contains a July 1995 SSA form that noted non-exertional 
impairments did not restrict the veteran; that is, 
restrictions did not affect a wide range of sedentary 
activity.  On his August 1995 application for TDIU, the 
veteran stated that after his last surgery he had been unable 
to work due to consistent pain, and locking of the knees.  

In September 1995, the RO sought employment information from 
Roper Hospital.  The veteran stated that he had worked there 
from April 1992 to May 1992, at which time he was released 
due to missing work from aggravation of injuries.  
Particularly, excessive standing caused pain and swelling in 
the knees (as well as strain in the low back).  

A July 1997 VA examination report stated that the veteran's 
current disabilities (at that time osteoarthritis of the 
right and left knees) did not render the veteran 
unemployable, however, there were occupations that he would 
not be able to perform secondary to his osteoarthritic knees.  
A March 2000 supplemental statement of case noted that the 
veteran's vocational rehabilitation folder had been reviewed, 
and it showed that the University Medical Association as of 
January 1999 employed him.  

A March 2003 VA examination report noted that the veteran had 
used to work as a cook and in security prior to his left knee 
arthroplasty, but had not worked since.  An April 2004 VA 
examination report concerning the current severity of the 
veteran's service-connected knee disabilities noted that 
prior to the most recent surgery, the veteran had worked in a 
call center, which required lengthy sitting for telephone and 
computer work.  He decided not to continue with the 
employment due to knee pain.  The examiner opined that though 
there were some occupational activities that should be 
avoided in the veteran's circumstance, most notably ladders 
and squatting and kneeling, the veteran should be able to 
secure and follow substantially gainful employment in most 
sedentary and many physical occupations.  

A May 2004 addendum note after the right knee revision 
indicated that the veteran said his wife on discharge would 
care for him, and that he would return to his home with 
family.  The veteran hoped to eventually return to his job, 
and in the future receive more education via the VA 
Vocational Rehab Program.  

A February 2005 VA examination report noted that the veteran 
had been in collections until July 2004 but was unable to sit 
for more than two hours at a time and had not worked since.  
The examiner noted that the veteran had no specific activity 
restrictions or job restrictions concerning the left knee.  
The examiner also noted that the veteran's left hip problems 
did not impose specific activity restrictions, or job 
restrictions.  

After reviewing the veteran's claims file, the examiner state 
that the veteran would certainly not be able to do jobs 
requiring a lot of manual labor or walking.  He should, 
however, be able to obtain gainful employment as long as that 
employment allowed him the opportunity to change positions 
frequently in terms of sitting and standing so as to not put 
additional strains on his knees or left hip.  

Applying 38 C.F.R. § 4.16, there are several opinions of 
record that the veteran's service-connected disabilities do 
not cause him to be unable to secure or follow a 
substantially gainful occupation.  The information from SSA, 
to the extent it is relevant, see Martin v. Brown, 4 Vet. 
App. 136, 140 (1993), and Murincsak v. Derwinski, 2 Vet. App. 
363, 372 (1992), did not contain information that the veteran 
could not perform sedentary work.  Though this case had been 
remanded to obtain the veteran's vocational rehabilitation 
file, it does not appear to be with the claims file at this 
time.  The Board notes, however, that the RO recited the 
contents of the file, which apparently showed that the 
veteran had been employed.  The veteran did not apparently 
contest the RO's version.  Moreover, as this issue has been 
on appeal since 1995, and the vocational rehabilitation 
information pertained to evidence from 1999, it is determined 
that recent evidence is highly relevant concerning 
unemployability.  Particularly, the veteran's service-
connected disabilities have undergone significant change over 
the years, culminating in major, corrective surgery.  The 
state of affairs, following the corrective and rehabilitative 
surgeries, is especially relevant for the issue of 
employability-the record indicates that the veteran had 
apparently worked during the years this case has been in 
appellate status.  

The veteran's representative contends that the veteran could 
not work at a sit down job.  He noted that the veteran's last 
job was a sit down job, and the veteran had to quit the job 
due to constant pain.  Again, the most recent VA opinion of 
record indicates that a medical professional, after review of 
the claims file, did not find that the veteran was unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  The veteran did 
not report using a cane, brace, crutches, or medication, 
which the 2005 VA examiner took into consideration when 
offering analysis.  As such, the claim must be denied at this 
time.  


ORDER

Entitlement to a rating in excess of 30 percent for a 
service-connected left knee disability from February 1, 2002, 
is denied.  

Entitlement to a 60 percent rating for a service-connected 
right knee disability from Feburary 1, 2003, is granted.  

Entitlement to separate 10 percent ratings for arthritis for 
each knee from July 1, 1997, to July 12, 1998, is granted.  

Entitlement to an evaluation in excess of 10 percent for 
arthritis of the left knee from July 13, 1998, to December 
13, 2000, is denied.  

Entitlement to an evaluation in excess of 10 percent for 
arthritis of the right knee from July 13, 1998, to December 
12, 2002, is denied.  

Entitlement to a total disability rating based on individual 
unemployability is denied.  

	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


